DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III claims, claims 22-55 and 58-69 in the reply filed on 5/9/2022 and 5/20/2022 is acknowledged.
Claims 1-21 and 56-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and II claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.  
Claims 56-57 should be withdrawn in any claim set moving forward.

Information Disclosure Statement

5.            The information disclosure statements filed 12/21/2018, 4/15/2021 and 6/7/2021 fail to comply with 37 CFR 1.98(a)(3) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
6.	Claim 30 is objected to because the claim should have the phrase “ink composition” instead of just “ink” at the beginning of the second line.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 22-36, 38-43, 46-53, 55, 58 and 63-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US Patent Application Publication No. 2014/0346436 (hereinafter referred to as Li).
	Regarding claims 22-36, 38-43, 46-53, 55, 58 and 63-64, Li discloses viscous silicon based nanoparticle ink compositions (ink composition as recited in claim 22) comprising a viscous polycyclic alcohol. The deposition of silicon based nanoparticles using printable inks, for example, pastes, can involve the engineering of the inks to result in a desirable nanoparticle deposit.  The nanoparticle inks of particular interest generally comprises 0.05 to 25 wt% of silicon/germanium-based oxide nanoparticles having an average diameter of no more than about 100 nm (glass-forming materials as recited in claim 22 and reads on claims 23-29, 55, 58 and 63-64), a major concentration of solvent (solvent as recited in claims 22 and 55), which can comprise a blend of solvent compounds, and 0.1 to 20 wt% of a viscous polycyclic alcohol (Para. [0036], [0038], [0040]-[0042], [0079] and [0099]).  To the ink composition can also have iron, lead, magnesium, hydrogen fluoride, sodium and titanium present in the composition (as recited in claims 32-36 and 38-43 and 46-50) (Para. [0111], [0114] and see Table 2) and additives added thereto including silicon oxide precursors, such as, tetraethyl orthosilicate (as recited in claims 30-31) (Para. [0113]) and surfactants (as recited in claims 51-53) (Para. [0106]).        

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 37, 44, 54, 59-62 and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bi et al., US Patent No. 7,384,680 (hereinafter referred to as Bi).  
	Regarding claims 37, 44, 54 and 59-62, Li discloses all the limitations discussed above but does not explicitly disclose the presence of the components recited in claims 37, 44, 54 and 59-62.  
	Bi discloses methods that have the capability of producing submicron/nanoscale particles, in some embodiments dispersible, at high production rates and include glass-forming compounds such as, aluminum oxide with barium or lead oxide, boron oxide nanoparticles having a diameter of less than 75 nanometers and having a shell-type configuration (as recited in claims 37, 44, 54 and 59-62) (see Abstract and Col. 25/L. 1-27, Col. 28/L. 17-48, Col. 29/L. 52-67 and Col. 90/L. 10-18).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the nanoparticles of Bi in the composition of Li as it is a simple substitution of one known element for another in order to obtain predictable results.  

	Regarding claims 65-69, see discussion above.  

Claim Rejections - 35 USC § 103
12.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yamaguchi et al., US Patent Application Publication No. 2016/0368806 (hereinafter referred to as Yamaguchi).    
	Regarding claim 45, Li discloses all the limitations discussed above but does not explicitly disclose the presence of the component recited in claim 45.  
	Yamaguchi discloses a material set for manufacturing a glass object includes a powder material including glass and a first water soluble resin; and a liquid material including water and a second water soluble resin having a mass average molecular weight of less than 50 and additional additives including a pH regulator, such as, alkali metal carbonates (as recited in claim 45) (see Abstract and Para. [0138]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the pH regulating additives of Yamaguchi in the composition of Bi in order to adjust the pH to the desired value without adversely effecting the liquid composition (Para. [0137] of Yamaguchi).  

Conclusion
13.         There were unused X and Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771